IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0663
                            Filed November 17, 2022


JONATHAN RODRIGUEZ LEYVA,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



      The applicant appeals the denial of his application for postconviction relief.

AFFIRMED.



      Thomas A. Hurd of the Law Office of Thomas Hurd, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       Jonathan Rodriguez Leyva1 appeals the denial of his PCR application

relating to his 2016 convictions for homicide by vehicle,2 leaving the scene of an

accident resulting in death, two counts of leaving the scene of a personal injury

accident, and operating a motor vehicle while barred. Rodriguez Leyva generally

re-raises issues he brought in his PCR application to the district court, claiming

trial counsel provided ineffective assistance by failing to (1) challenge the search

warrant under Iowa Code section 321J.10 (2015); (2) better prepare him for

allocution at sentencing; and (3) obtain an expert in retrograde extrapolation.

I. Background Facts and Proceedings.

                Shortly after 10:00 a.m. on August 16, 2015, a vehicle driving
       west on Grand Avenue near 51st Street in Des Moines struck a group
       of bicyclers riding in the same direction, causing several injuries to
       the riders and fatally injuring one rider. The driver of the vehicle did
       not stop to assist the injured riders and continued driving west on
       Grand Avenue. Other nearby bicyclists observed the collision and
       identified the vehicle as a white Chevrolet Equinox SUV. One
       witness took note of the license plate number on the vehicle, which
       he reported to law enforcement officials.
                Based on the license plate information, law enforcement
       officers determined the vehicle belonged to [Rodriguez Leyva’s]
       girlfriend, Adriana Cortes, and went to the couples’ home to question
       Cortes and [Rodriguez Leyva]. After speaking with Cortes, the
       officers determined [Rodriguez Leyva] was the last person to drive
       the vehicle. The officers detained [him] and transported him to the
       police station for further questioning. While there, [Rodriguez Leyva]
       failed the administered standard field sobriety tests. [Rodriguez
       Leyva] refused a preliminary breath test. An officer then placed [him]


1 In the underlying criminal matter and on direct appeal, the caption referred to the
defendant as Jonathan Leyva Rodriguez; in the postconviction-relief (PCR) action,
he is named Jonathan Rodriguez Leyva. We use the name we were provided in
this PCR action.
2 The jury also found Rodriguez Leyva guilty of operating a motor vehicle while

under the influence of alcohol or drug, second offense, which the district court
concluded merged with homicide by vehicle.
                                           3


         under arrest. . . .[3] The officers then transported [Rodriguez Leyva]
         to a local hospital and obtained a search warrant for a body
         specimen, which showed a BAC of .192.

State v. Rodriguez, No. 16-1159, 2017 WL 3524774, at *1 (Iowa Ct. App. Aug. 16,

2017).

         Rodriguez Leyva was charged with and found guilty of six charges,

including homicide by vehicle. Finding one of the charges merged with another,

the court ordered Rodriguez Leyva to serve the sentences on the remaining five

counts consecutively for a total of thirty-four years imprisonment, with a 70%

mandatory minimum on the twenty-five-year sentence for homicide by vehicle.

         Rodriguez Leyva challenged his convictions and sentences with a direct

appeal. In that appeal, he claimed there was insufficient evidence to support his

convictions and that his trial counsel provided ineffective assistance by failing to

object to the questioning of an officer at trial regarding the ultimate issue of the

case and portions of victim impact statements requesting that maximum sentences

be imposed. A panel of this court affirmed. See id. at *3. Procedendo issued on

December 12, 2017.

         Rodriguez Leyva timely filed his PCR application in January 2019. In a later

application, amended with the assistance of counsel, Rodriguez Leyva claimed

trial counsel provided ineffective assistance by failing to challenge the search

warrant under section 321J.10: “Specifically, there should have been a challenge

to the reasonable grounds to believe that Applicant was ‘one or more of the

persons whose driving may have been the proximate cause of the accident was


3As both parties point out, our 2017 ruling contained a misstatement of fact, which
we have removed from this opinion.
                                           4


violating section 321J.2 at the time of the accident.’ See Iowa Code section

321J.10(1)(b).” He also raised the issues of whether counsel had a duty to better

prepare him for allocution at sentencing, when he read a prepared statement, and

to obtain an expert in retrograde extrapolation.4

         The parties agreed to submit the matter to the district court based on a

number of exhibits, which included deposition testimony from Rodriguez Leyva’s

trial attorney and appellate attorney. After each party filed a proposed ruling, the

district court denied Rodriguez Leyva’s application.

         He appeals.

II. Standard of Review.

         “We generally review a district court’s denial of an application for [PCR] for

errors at law.” Sothman v. State, 967 N.W.2d 512, 522 (Iowa 2021) (citation

omitted). “However, a PCR application alleging ineffective assistance of counsel

raises a constitutional claim, and we review [PCR] proceedings that raise

constitutional infirmities de novo.” Id. (altered for readability) (citations omitted).

III. Discussion.

         Rodriguez Leyva argues trial counsel provided ineffective assistance in a

number of ways.

         To prevail on a claim of ineffective assistance of counsel, the
         applicant must demonstrate both ineffective assistance and
         prejudice. Both elements must be prove[d] by a preponderance of
         the evidence. However, both elements do not always need to be
         addressed. If the claim lacks prejudice, it can be decided on that
         ground alone without deciding whether the attorney performed
         deficiently.

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001) (internal citations omitted).

4   Rodriguez Leyva also raised a fourth issue, which he has not re-raised on appeal.
                                           5



         A. Suppression.

         Officer Michael Dixon called the court and verbally requested a warrant to

retrieve a blood specimen from Rodriguez Leyva on August 16, 2015; the court

granted the warrant. Testing done on the blood specimen showed a blood alcohol

content (BAC) of .192. Rodriguez Leyva’s trial counsel moved to suppress the

evidence under Iowa Code section 808.3,5 arguing “[n]owhere in the application

by phone did the issuing judge request or record any address of the sworn person.”

After a hearing, the district court denied the motion, concluding

         the record indicates the search warrant was based on sworn oral
         testimony communicated by telephone and granted pursuant to the
         specialized warrant requirement of Iowa Code section 321J.10 rather
         than the general warrant requirement of section 808.3. Section
         321J.10 provides a basis for the issuance of a search warrant distinct
         from section 808.3. If issued under section 321J.10(3), a search
         warrant must meet delineated standards distinct from those required
         under section 808.3. As section 321J.10 does not require that the
         magistrate endorse the name and address of the individuals
         providing the relied-upon testimony, the search warrant in this case
         was not invalid for the reasons cited in [Rodriguez Leyva’s] motion
         to suppress.

         In his PCR application, Rodriguez Leyva asserted trial counsel provided

ineffective assistance by bringing the motion to suppress under section 808.3


5   Section 808.3 states:
                1. A person may make application for the issuance of a search
         warrant by submitting before a magistrate a written application,
         supported by the person’s oath or affirmation, which includes facts,
         information, and circumstances tending to establish sufficient
         grounds for granting the application, and probable cause for
         believing that the grounds exist. . . .
                2. If the magistrate issues the search warrant, the magistrate
         shall endorse on the application the name and address of all persons
         upon whose sworn testimony the magistrate relied to issue the
         warrant together with the abstract of each witness’ testimony, or the
         witness’ affidavit. . . .
                                         6


when the search warrant was issued under section 321J.10. Section 321J.10(1)

provides:

              1. Refusal to consent to a test under section 321J.6 does not
      prohibit the withdrawal of a specimen for chemical testing pursuant
      to a search warrant issued in the investigation of a suspected
      violation of section 707.5 or 707.6A if all of the following grounds
      exist:
              a. A traffic accident has resulted in a death or personal injury
      reasonably likely to cause death.
              b. There are reasonable grounds to believe that one or more
      of the persons whose driving may have been the proximate cause of
      the accident was violating section 321J.2 at the time of the accident.

In both his PCR application and proposed ruling, Rodriguez Leyva focused on

section 321J.10(1)(b), suggesting the issuing court did not have reasonable

grounds to believe he was driving the SUV who struck the bicyclists. The district

court found this claim was meritless.

      On appeal, Rodriguez Leyva changes tack, arguing trial counsel was

ineffective for failing to challenge the warrant under section 321J.10(1)(a). He

maintains,

              Trial [c]ounsel failed to challenge that the oral warrant
      application lacked sufficient indicia of reliability under Iowa Code
      321J.10(1)(a) because the warrant application failed to contain any
      personal observations of either Officer Dixon, Lieutenant Siebert, or
      any unnamed witness upon whom Lieutenant Siebert relied as to the
      reasonable likelihood the injury would cause death. Additionally, the
      warrant application failed to relay any basis the same person was
      qualified to opine regarding the reasonable likelihood the injuries
      involved would cause death, either through personal observation of
      the injuries directly, through professional training, or experience.

Because this is a different claim than he raised to the PCR court, Rodriguez Leyva

never got a ruling on this issue. It is not preserved for our review. See Lamasters

v. State, 821 N.W.2d 856, 862 (Iowa 2012) (“It is a fundamental doctrine of

appellate review that issues must ordinarily be both raised and decided by the
                                           7


district court before we will decide them on appeal.” (citation omitted)). And he

does not claim PCR counsel provided ineffective assistance for how he presented

the issue to the district court. See Harryman v. State, No. 14-1334, 2015 WL

4935640, at *5 (Iowa Ct. App. Aug. 19, 2015) (recognizing an applicant may raise

an ineffective-assistance-of-PCR-counsel claim on appeal from the denial of a

PCR application to bypass error preservation). So we do not reach the merits of

this issue.

       B. Allocution.

       At sentencing, Rodriguez Leyva read a statement he prepared beforehand.

He said:

               Your Honor, I’m very sorry for my actions that caused
       somebody to pass away. Accidents happen every day, and
       sometimes we don’t know what happened. I have been a victim of
       addiction, and have been struggling with it most of my life.
               I’m sincere in what I say, and it’s the truth, concerning my
       circumstances. For a short moment I fell asleep and did not know
       what happened until I was arrested by the police.
               I am a good person and have participated in a lot of good
       things in the community and church events. If I only knew, I would
       have helped at that moment. I called the media because I found out
       the details then, and also I did not have a lawyer at the time, but I felt
       really bad and wanted to let the community and everybody know that
       I was sorry.
               My family, and everybody, all I can offer is my apology and
       ask them to please forgive me and don’t condemn me. And it’s been
       very difficult for me, too.
               I’ve been praying a lot and ask for mercy and compassion.
       And I ask that my sentences run concurrent with each other at the
       beginning of my sentence. I would like to get back into society and
       to my family as soon as possible to support my family. Please give
       me the chance to show you that I can be a productive member of the
       community and able to maintain a respectful relationship with
       society. Thank you very much, Your Honor.

       Rodriguez Leyva claims trial counsel breached an essential duty in not

better preparing him for allocution at sentencing. He maintains he was prejudiced
                                            8


because the court chose to run each of his sentences consecutively to the others.

In linking his own statement at allocution to the sentence he received, Rodriguez

Leyva relies on testimony elicited from his appellate attorney, who testified the

statement made at allocution “was not helpful to [Rodriguez Leyva’s] case” and

“whatever point or purpose they were trying to make wasn’t made properly.” But

even assuming the statement negatively impacted the sentence imposed by the

district court, according to Rodriguez Leyva’s PCR testimony, trial counsel

reviewed Rodriguez Leyva’s prepared statement and advised against it. It was

Rodriguez Leyva who was “very insistent” on reading that statement to the court

and, of course, who ultimately did so. See Pizarro v. State, No. 18-0223, 2019 WL

1294790, at *3 (Iowa Ct. App. Mar. 20, 2019) (noting it is ultimately the defendant

who has to personally exercise the right of allocution). We cannot find counsel

breached a duty under these facts. This claim fails.

       C. Expert.

       Rodriguez Leyva argues trial counsel breached a duty in failing to obtain an

expert in retrograde extrapolation; he broadly claims “[a]n expert could have only

helped him and could also have really helped if [Rodriguez Leyva’s] alcohol

consumption occurred after the time of the accident.” But he points to nothing in

the record before us that suggests Rodriguez Leyva did consume alcohol after

striking the bicyclists with his vehicle.

       The State put forth evidence that Rodriguez Leyva’s BAC was .192—more

than twice the legal limit—when his blood was drawn a few hours after the incident.

And the State’s witness, criminalist Justin Grodinsky, who has a Ph.D. in

physiology and toxicology, opined that based on his retrograde extrapolation,
                                          9


Rodriguez Leyva’s BAC would have been “anywhere between .232 and .292” at

the time of the accident. Rodriguez Leyva still has not shown that an expert exists

who would offer any opinions or testimony to contradict the State’s evidence. See

State v. Graves, 668 N.W.2d 860, 881 (Iowa 2003) (“Trial counsel has no duty to

raise an issue that has no merit.”). He has not established his claim of ineffective

assistance.   See Dunbar v. State, 515 N.W.2d 12, 15 (Iowa 1994) (“When

complaining about the adequacy of an attorney’s representation, it is not enough

to simply claim that counsel should have done a better job.”).

       IV. Conclusion.

       Rodriguez Leyva’s claim about trial counsel’s failure to move for

suppression under section 321J.10(1)(a) is not preserved for our review. He has

not established his other two claims of ineffective assistance. We affirm the district

court’s denial of his PCR application.

       AFFIRMED.